Citation Nr: 1543900	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-38 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the RO in St. Petersburg, Florida that granted service connection and a noncompensable rating for bilateral hearing loss, and denied service connection for tinnitus.  Jurisdiction of this case was subsequently transferred to the RO in Buffalo, New York.

A notice of disagreement was received from the Veteran in June 2013, in which he disagreed with the rating assigned for hearing loss, and with the denial of service connection for tinnitus.  A statement of the case was issued in September 2014, and in November 2014, VA received the Veteran's substantive appeal, in which he indicated that he only wanted to appeal to the issue of service connection for tinnitus.  Thus, as he has not timely perfected an appeal as to the issue of entitlement to a higher initial rating for bilateral hearing loss, that issue is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

The issue of entitlement to an increased rating for service-connected bilateral hearing loss has been raised by the record in a September 2015 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's tinnitus began decades after his active military service and was not caused by any incident of service, and is not otherwise related to service or caused or made chronically worse by a disability related to his service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service or a service-connected disability, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2012.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).
VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained a single service treatment record (STR), VA medical records,  assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current tinnitus.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the November 2012 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of noise exposure during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the AOJ has attempted to obtain additional service treatment records, the National Personnel Records Center (NPRC) was not able to obtain any additional service treatment records for the Veteran.  The NPRC has stated that no additional records are available with respect to the Veteran, and that his service treatment records are "fire-related."  (The Board notes that there was a fire at the Records Management Center in St. Louis, Missouri in 1973.)  The NPRC also stated that there were no Surgeon General's Office (SGO) records pertaining to the Veteran.  The Veteran was notified that additional service treatment records are unavailable by correspondence dated in September 2012, March 2013 and April 2013.  The AOJ requested that the Veteran identify any places and dates where tinnitus was treated in service, and the Veteran did not identify any in-service treatment for this condition.

The Board recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that he has current tinnitus that was caused by noise exposure during service, specifically from being in close proximity to 155-millimeter cannon salutes on ceremonial occasions.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310.

In addition, the law provides that, where a Veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, 27 Vet. App. 258 (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has been diagnosed with tinnitus, as demonstrated on VA examination in November 2012.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's only available service treatment record, a report of a medical examination performed in January 1955 for separation purposes, shows that his ears were listed as normal.  Whispered and spoken voice testing was 15/15 in each ear.  On separation examination, his physical profile (PULHES) included H-1 (normal hearing).  Tinnitus was not diagnosed.

The Veteran's DD Form 214 reflects that he served in the U.S. Army from January 1953 to January 1955, and his primary military occupational specialty was that of a light weapons infantryman.  He had no foreign service, and did not receive any combat awards.

An October 2003 VA primary care note reflects that the Veteran presented for an initial VA evaluation.  He related that he was a retired machinist for Bethlehem Steel Corporation.  He complained of several medical conditions, but did not complain of tinnitus.  Tinnitus was not diagnosed.

A December 2008 VA outpatient treatment record reflects that on audiology consult, the Veteran complained of hearing loss and difficulty hearing.  He gave a  history of military noise exposure from machinery/equipment, explosions, gunfire/artillery, and occupational noise exposure from machinery/equipment.  He denied having tinnitus.  The Veteran reported that he had worn self-purchased hearing aids for approximately 20 years.  The audiologist diagnosed bilateral sensorineural hearing loss, and did not diagnose tinnitus.  Subsequent VA medical records reflect treatment for bilateral hearing loss, and the Veteran was given hearing aids.

The Veteran's original claim of service connection for tinnitus was received by VA in January 2012.  In this and subsequent statements, he reported that he was a member of the honor guard for presidential parades and officer retirements, and that each of these events was accompanied by 155-millimeter cannon salutes.  He said he had no hearing protection during these events, and he now had hearing loss and tinnitus.

A report of a VA compensation examination in November 2012 reflects that the examiner reviewed the Veteran's reported history, the claims file and medical records, and his history of non-combat military service as an infantryman.  The examiner noted that the Veteran reported a history of military noise exposure to cannon fire (without hearing protection), and occupational noise exposure as a machinist and in drafting (with hearing protection).  The Veteran complained of constant bilateral tinnitus.  He said the sound was like a radio that was not tuned to a station, and said it really bothered him when he was in a quiet environment and when he took out his hearing aid.  He said the tinnitus had its onset five years ago, and there was no particular incident that preceded the onset of tinnitus.  He denied ear surgery, ear infections, acute dizziness and history of head injury.  

The VA examiner stated that a review of the claims file revealed a normal whisper voice test at service separation exam and opined that this test was inherently insensitive to high frequency hearing loss.  The examiner opined that it was at least likely as not his current hearing loss was a result of noise exposure while in the service although the subsequent hearing loss from unprotected occupational and recreational noise exposure could be determined.  The examiner opined that it was less likely as not that his tinnitus was a result of military noise exposure, as he complained of constant bilateral tinnitus with an onset five years ago, and there was no particular incident that preceded the onset of tinnitus.  The examiner emphasized that this was a self-reported onset of tinnitus more than 50 years after service.  The examiner opined that it was less likely than not (less than 50% probability) that the current tinnitus was caused by or a result of military noise exposure.

On June 2014 VA audiology consult, the Veteran reported longstanding hearing loss.  He said he previously received hearing aids from Bethlehem Steel, prior to obtaining them from the VA.   He reported longstanding bilateral constant tinnitus for at least 5 years, but said he ignored it.  He reported military noise exposure as an infantryman and presidential honor guard, and occupational noise exposure at Bethlehem Steel for 32 years.  He stated that his tinnitus was not bothersome, and therefore the examiner did not discuss tinnitus management/coping strategies with him.

In multiple statements submitted by the Veteran during the course of the appeal, the Veteran asserted that he had current tinnitus that was very annoying.

After a review of the evidence, the Board finds that the Veteran had noise exposure without hearing protection during service from 1953-1955, and also had many years of post-service occupational noise exposure as a machinist, albeit with reported use of hearing protection.
As noted above, tinnitus is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Fountain, supra.

Throughout this appeal, the Veteran has consistently asserted that his tinnitus is related to noise exposure in service.  He is competent to report that he has tinnitus, and the Board finds that his statements are credible in this regard.  However, he has never stated that he had tinnitus during service or that he had continuous tinnitus symptoms ever since service.  Rather, he has stated that he first noticed tinnitus many years after service, in approximately 2007 (i.e., five years prior to his VA examination in 2012).  Moreover, the Veteran did not complain of tinnitus during his initial VA primary care visit in 2003, while he reported several other medical conditions and symptoms.  His ears were examined and tinnitus was not diagnosed at that time.  A December 2008 VA audiology treatment note reflects that he explicitly denied experiencing tinnitus, despite reporting hearing loss.

While the Veteran now asserts that tinnitus is of service origin, he did not report any history or complaints of symptoms of tinnitus during medical treatment until 2012.  Moreover, the service separation examination report reflects that he was examined and his ears were clinically normal.  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous tinnitus symptoms since service, and thus the Board finds that service connection based upon continuity of tinnitus symptomatology is not warranted.

The Board also finds that there is no competent evidence of record linking the current tinnitus to service or a service-connected disability.  The available service treatment record is negative for tinnitus, and tinnitus was first reported decades after service in 2012.  There is no competent evidence demonstrating that tinnitus was manifested to a compensable degree within the first post-service year.

Significantly, the November 2012 VA examiner opined that the Veteran's current tinnitus began within the past five years, and it was less likely than not that the current tinnitus was caused by or a result of military noise exposure.

The Board finds that the November 2012 VA medical examination constitutes probative evidence against the Veteran's claim of service connection for tinnitus.  It is based on current examination results and a review of the entire medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical history and noise exposure.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Although the Veteran himself has asserted that his tinnitus is related to noise exposure in service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his tinnitus, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

Accordingly, as the preponderance of the evidence is against this claim for service connection for tinnitus, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


